Motion Granted and Abatement Order filed August 17, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00673-CV
                                   ____________

             IN THE INTEREST OF K.G.S. AND T.W.S., CHILDREN


                      On Appeal from the 312th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-01569


                        ABATEMENT ORDER

      In the underlying suit to modify the parent-child relationship, the Texas
Department of Family and Protective Services intervened for protection of the children,
and the Department was named temporary managing conservator of the children by order
signed June 25, 2012. The Mother of the children counterclaimed against the Department,
and the trial court granted the Department’s plea to the jurisdiction. The Mother then
brought this interlocutory appeal. See Tex. Civ. Prac. & Rem. Code §51.014(a)(8). Under
this subsection of the statute, all proceedings in the trial court are stayed pending
resolution of the interlocutory appeal. See Tex. Civ. Prac. & Rem. Code §51.014(b).

      The stay provision in Section 51.014(b) of the Civil Practice and Remedies Code
conflicts with the Family Code statutes governing cases brought by the Department for
child protection. See Tex. Fam. Code §§263.201, 263.304, 263.305, 263.401.
Accordingly, on August 16, 2012, the Department filed a motion asking this court to
abate the interlocutory appeal so that the trial court may conduct a statutorily required
status hearing no later than August 24, 2012. See Tex. Fam. Code § 263.201. We have
authority to make an “appropriate order that the law and the nature of the case
require[s].” See Tex. R. App. P. 43.6. We GRANT the motion and issue the following
order:

         We order the appeal ABATED for the trial court to conduct a status hearing
pursuant to Tex. Fam. Code § 263.201. During the abatement period, the trial court may
consider an appropriate motion to sever the child protection action from the Mother’s
counterclaims. A supplemental clerk’s record containing any new order(s) signed by the
trial court shall be filed with the clerk of this court on or before September 7, 2012.

         The appeal is abated, treated as a closed case, and removed from this court=s
active docket. The appeal will be reinstated on this court=s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion.

                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.